     Case 2:21-cv-00316 Document 29 Filed 06/14/21 Page 1 of 1 PageID #: 421




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


B. P. J., et al.,
                           Plaintiffs,

v.                                             CIVIL ACTION NO. 2:21-cv-00316

WEST VIRGINIA STATE BOARD OF EDUCATION, et al.,

                           Defendants.



                                         ORDER

       Pending before the court is Plaintiffs’ Expedited Motion for a Scheduling

Order. [ECF No. 27]. The Federal Rules of Civil Procedure in conjunction with the

Local Rules of Civil Procedure already provide a briefing schedule for the matters

before the court and address all of Plaintiffs’ concerns. Accordingly, Plaintiffs’ Motion

is DENIED.

       Per Local Rule 7.1(a)(7) Defendants’ Response to Plaintiffs’ Motion for a

Preliminary Injunction is due on June 16, 2021. Plaintiffs’ Reply to that Response is

due June 23, 2021. Any answer or other responsive pleading to Plaintiffs’ Complaint

is due in accordance with the time provided in the Federal and Local Rules.

       The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                         ENTER:       June 14, 2021
